ORDER
The Respondent, Angelo A. Mosca, Jr., is a member of the Bar of this State. On September 11, 2002, the Respondent executed an affidavit consenting to disbarment in accordance with Article III, Ride 13 of the Supreme Court Rules of Disciplinary Procedure, and submitted the affidavit to this Court’s Disciplinary Counsel. In his affidavit the Respondent sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his affidavit. The factual basis for the Respondent’s consent is his conviction after entry of a guilty plea to one count of Conspiracy to Commit Extortion and one count of Extortion, each in violation of 18 U.S.C. §§ 1951 and 2.
On September 13, 2002, Disciplinary Counsel filed the Respondent’s affidavit with the Court. Upon review of the affidavit, we deem that an order disbarring the Respondent from the practice of law is appropriate.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Angelo A. Mosca, Jr., be and he is hereby disbarred on consent from engaging in the practice of law.